Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad E. Kleinheksel on August 9, 2022.

The application has been amended as follows: 

1.	A graphic display stand for supporting a display panel in an upright position, comprising: 
a ground engaging bottom surface; 
a sidewall extending upwardly from the ground engaging surface, the sidewall including a front surface, a rear surface opposite the front surface, and a thickness defined between the front and rear surfaces, the front surface of the sidewall defining a central channel extending perpendicular to the ground engaging surface, the central channel having a first lateral side and a second lateral side; and 
a channel retention element positioned within the central channel, the central channel and channel retention element cooperating to receive and retain a display panel to hold the display panel in an upright position;
wherein the sidewall defines a spring channel that extends into the sidewall, the spring channel extending through both the first and second lateral sides of the central channel, and wherein the channel retention element is a spring extending into the spring channel and across the central channel.
2.	(Canceled).
3.	The graphic display stand of claim [2] 1 wherein the spring has a base, a pair of arms extending from the base, the arms each having an inner surface and an outer surface, and a pair of wings, each wing extending outwardly from the outer surface of one of the arms, the wings extending into the spring channel.
4.	The graphic display stand of claim 1 wherein the sidewall includes first, second, third and fourth sidewall connected portions, each of the sidewall connected portions having an inner surface, wherein the inner surface of the first portion abuts the inner surface of the third portion, and the inner surface of the second portion abuts the inner surface of the fourth portion.
5.	The graphic display stand of claim 4 including at least one first fold channel between the first and third sidewall connected portions, and at least one second fold channel between the second and fourth portions, the first and third sidewall connected portions  folded together about the at least one first fold channel and the second and fourth portions folded together about the at least one second fold channel.
6.	The graphic display stand of claim 5 wherein the at least one first fold channel and the at least one second fold channel each include a pair of spaced apart, parallel, V-shaped channels enabling the first, second, third and fourth  portions, respectively to be folded onto each other with their respective inner surfaces flush against one another.
7.	The graphic display stand of claim 6 wherein portions of the spring channel are formed in the inner surfaces of each of the first, second, third and fourth sidewall connected portions, the spring channel portions in the first and third sidewall connected portions cooperating to receive a first  spring wing[s], the spring channel portions in the second and fourth sidewall connected portions cooperating to receive [the] a second  spring wing[s].
8.	The graphic display stand of claim 7 wherein the first, second, third and fourth sidewall connected portions are each triangular shaped structural foam elements, the first and third portions being coterminous when folded together with inner surfaces abutting, the second and fourth portions being coterminous when folded together with inner surfaces abutting.
9.	A graphic display stand for supporting a display panel in an upright position, comprising: 
a ground engaging bottom surface; 
a sidewall extending upwardly from the ground engaging surface, the sidewall including a front surface, a rear surface opposite the front surface, and a thickness defined between the front and rear surfaces, the front surface of the sidewall defining a central channel extending perpendicular to the ground engaging surface, the central channel having a first lateral side and a second lateral side; and 
a channel retention element positioned within the central channel, the central channel and channel retention element cooperating to receive and retain a display panel to hold the display panel in an upright position;
wherein the channel retention element includes at least one adhesive disposed in the central channel for engaging the display panel and retaining the display panel in the central channel.
15.	The graphic display stand system of claim 14 wherein the graphic display panel includes opposing lateral edges, and wherein the system includes a first one of the structural base and a second one of the structural base, wherein the first lateral edge is positioned within the central channel of the first base and the opposite lateral edge is positioned within the central channel of the second base.
19.	The method of claim [20] 18 including providing a second said structural base and inserting another one of the lateral edges of the graphic display panel into the central channel of the second base.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or suggest a display stand for supporting a display panel in an upright position, comprising: a ground engaging bottom surface; a sidewall extending upwardly from the ground engaging surface, a central channel in the sidewall extending perpendicular to the ground engaging surface, a channel retention element positioned within the central channel to hold the display panel in an upright position; a spring channel in the spring channel and wherein the channel retention element is a spring extending into the spring channel and across the central channel.
Regarding claim 9, the prior art of record does not teach or suggest a display stand for supporting a display panel in an upright position, comprising: a ground engaging bottom surface; a sidewall extending upwardly from the ground engaging surface, a central channel in the sidewall extending perpendicular to the ground engaging surface, a channel retention element positioned within the central channel to hold the display panel in an upright position; a spring channel in the spring channel and wherein the channel retention element includes at least one adhesive disposed in the central channel for engaging the display panel and retaining the display panel in the central channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show display stands or supports having a slot or channel for receiving the edge of the display panel: 2224586, D143389, 3525493, D335394, 4827639, 8302339, 5664749, 9681762.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631